                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                 Plaintiff,

                v.                                                 Case No. 20-CR-214

FABIAN JOHNSON,

                                 Defendant.


                          RECOMMENDATION AND ORDER


1. Background

        On the afternoon of February 4, 2020, Milwaukee Police Officer Ryan DeWitt was

driving an undercover vehicle and conducting a drug investigation in the area of North

Sherman Boulevard and West North Avenue. He drove to a Wendy’s parking lot that he

knew was used by mobile drug dealers to meet customers, 1 where he parked to conduct

surveillance. (ECF No. 18-1 at 1; see also ECF No. 18-8, ¶¶ 10-11, 15-17, 23.) In the

parking lot were two running and occupied vehicles, the occupants of which all

appeared to be waiting for someone in that they were neither eating nor were they



1Johnson disputes whether the parking lot was a common meeting spot for mobile drug dealers. In his
reply, he asserts for the first time that these disputes might merit an evidentiary hearing. (ECF No. 21 at 5,
fn. 1.) Because the court does not find this dispute material, there is no need for an evidentiary hearing.



          Case 2:20-cr-00214-JPS Filed 03/25/21 Page 1 of 16 Document 26
visiting any of the other nearby businesses. (ECF No. 18-1 at 1.) About five minutes after

DeWitt arrived, a Chevy Equinox with excessive window tint arrived and parked next

to one of the waiting vehicles. (ECF No. 18-1 at 1-2.) The sole occupant of the waiting

vehicle got out and entered the Equinox. (ECF No. 18-1 at 1-2.)

       These observations were consistent with mobile drug dealers, who in DeWitt’s

experience frequently schedule meetings with multiple customers at a single location

and use excessive window tint to conceal their identities. (ECF No. 18-1 at 1.) DeWitt

contacted other officers, who conducted a traffic stop of the Equinox, with the unlawful

window tint providing a lawful basis for the stop. (ECF No. 18-1 at 3.) Police Officer

Joshua Kranz was one of the officers who conducted the traffic stop and reported that

he “observed furtive movements between the driver and passenger as [they]

approached as well as [the driver] reaching around the vehicle and appeared nervous

while asking basic questions.” (ECF No. 18-1 at 3.)

       The driver of the Equinox was identified as the defendant and the passenger was

identified as Anna Bilda. A record check of Johnson revealed he was on felony

probation or parole for possession of a firearm as a felon. (ECF No. 18-1 at 3-4.) Officers

conducted an Act 79 search of the vehicle, see 2013 Wis. Act 79, and found a mason jar

containing seven individually wrapped bags of marijuana and 30 individually

packaged bags of crack cocaine. (ECF No. 18-1 at 4.) Two additional bags of crack

cocaine were later found on the floor of the police van near where Johnson had been
                                             2



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 2 of 16 Document 26
seated when he was transported to the police district station. (ECF No. 18-1 at 4; see also

ECF No. 18-1 at 18.)

       Later that same evening officers went to Johnson’s home with the intent of

completing a knock and talk investigation. As they were knocking on the door, the same

Equinox from the traffic stop pulled up, driven by Ermamarie Jenkins, who stated she

lived at the home. (ECF No. 18-1 at 10.) Jenkins allowed the officers into the home and

said she had a firearm in a backpack and about a gram of marijuana in the residence.

(ECF No. 18-1 at 10.) Jenkins refused the officers’ requests for consent to search the

residence. (ECF No. 18-1 at 10.)

       Therefore, DeWitt drafted an affidavit in support of a request for a search

warrant for the residence and, following approval of the search warrant by a Milwaukee

County Circuit Court judge, officers searched the residence. (ECF No. 18-1 at 11.)

Between the mattress and box spring in the master bedroom officers recovered a loaded

.40 caliber handgun that forms the basis for counts one and three of the indictment.

(ECF No. 18-1 at 13, 15.) In other parts of the bedroom officers found the crack cocaine,

heroin, fentanyl, and marijuana that forms the basis for count two of the indictment.

(ECF No. 18-1 at 5, 13-14, 16.)

       Johnson seeks to suppress all of this evidence for various reasons. He argues that

his initial detention was excessively long, there was no reasonable suspicion for an Act



                                             3



         Case 2:20-cr-00214-JPS Filed 03/25/21 Page 3 of 16 Document 26
79 search, the warrant was not supported by probable cause, and, finally, the warrant

was based on material misrepresentations and omissions.

2. Analysis

   2.1. Traffic Stop

       Johnson acknowledges that the police officers lawfully stopped him. A person

who operates a vehicle with illegally tinted windows might as well post an invitation on

the car for the police to stop him whenever they want to. See United States v. Bogan, No.

17-CR-128, 2017 U.S. Dist. LEXIS 175916, at *6 (E.D. Wis. Sep. 26, 2017). Of course, this

stop was never really about tinted windows; the police were investigating suspected

drug dealing. In the brief body camera footage that Johnson provided, documenting

roughly the first eight minutes of the interaction among Johnson, Bilda, and the police

officers, the tinted windows are not mentioned. When one of the officers notifies

dispatch of the stop, he gives the reason for the stop as “drug activity.” But the fact that

the officers used the tinted windows as a pretext to stop Johnson does not make the stop

unlawful.




                                             4



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 4 of 16 Document 26
    2.2. Delay

        Johnson argues that the delay between the initial stop at 4:24 PM 2 and when

Kranz tested the tint on the windows at 4:53 PM was unreasonable and transformed the

stop into a de facto arrest, requiring probable cause to search the car. (ECF No. 13 at 12.)

        The fact that officers lawfully stopped Johnson for his illegally tinted windows

does not mean they could extend the stop to investigate whatever else might spur their

curiosity. “Authority for the seizure thus ends when tasks tied to the traffic infraction

are—or reasonably should have been—completed.” Rodriguez v. United States, 575 U.S.

348, 354 (2015). “Beyond determining whether to issue a traffic ticket, an officer’s

mission includes ‘ordinary inquiries incident to [the traffic] stop.’ Typically such

inquiries involve checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s registration

and proof of insurance.” Id. at 355 (quoting Illinois v. Caballes, 543 U.S. 405, 408 (2005)).

An officer can investigate other matters only “so long as those inquiries do not

measurably extend the duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009).

        Here, the delay was directly attributable to the initial reason for the stop—the

excessively tinted windows. It was about 25 minutes into the stop when another squad

car pulls up and an officer passes Kranz an object out the window. (Ex. D 3, timestamp


2 The body-camera footage the parties have provided contains a timestamp that the parties appear to
agree is six hours ahead of the actual time depicted.
3 Citations to “Ex.” rather than “ECF” reflect documents received on CD.

                                                      5



          Case 2:20-cr-00214-JPS Filed 03/25/21 Page 5 of 16 Document 26
22:49.) Kranz announces, “This is what we were waiting for.” Bilda asks, “What’s that?”

and Kranz responds, “Tint meter.” Kranz then proceeds to use a device to check the tint

on the windows of the Equinox.

       This was not an instance where police improperly extended the traffic stop so an

unrelated investigation could occur. Cf. Illinois v. Caballes, 543 U.S. 405, 408 (2005).

Although the court has not been provided the complete body-camera footage, it

appears the search began soon after Kranz finished testing the vehicle’s windows. That

Johnson was not subsequently issued a citation for the tinted windows (the discovery of

drugs rendering the ordinance violation for tinted windows inconsequential) does not

change the fact that the stop and subsequent search were lawful.

       Moreover, suppression of evidence is appropriate only when there is a causal

relationship between the delay and the discovery of evidence—for example, where a

police officer extends a traffic stop to allow a drug dog to be brought to the scene, which

leads to the discovery of contraband. See, e.g., Rodriguez, 575 U.S. at 357. There was no

such relationship here. The additional fact that led to the search—that Johnson was on

supervision—was obtained at the outset of the encounter. Suppression would not be

appropriate simply because the officers delayed in acting on that information. But, in

any event, the delay was attributable to the initial reason for the stop and, therefore, the

fact that it was about 40 minutes between the start of the encounter and when an officer

began the search is not a reason for suppression.
                                             6



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 6 of 16 Document 26
   2.3. Search

       In December of 2013 the Wisconsin Legislature passed what is commonly

referred to as Act 79. 2013 Wis. Act. 79. Under Act 79, any law enforcement officer may

search any property under the control of a person on extended supervision (or

otherwise subject to post-conviction supervision) provided “the officer reasonably

suspects that the person is committing, is about to commit, or has committed a crime or

a violation of a condition of release to extended supervision. Any search conducted

pursuant to this subsection shall be conducted in a reasonable manner and may not be

arbitrary, capricious, or harassing.” 2013 Wis. Act 79, § 5; Wis. Stat. § 302.113(7r).

Johnson concedes that he was on extended supervision and thus subject to this

provision at the time of the search of the Equinox. (ECF No. 13 at 7, 13.)

       As framed by the parties, the question the court must decide is whether the

officers had reasonable suspicion of drug activity so as to justify a search of Johnson’s

car. The government notes that, in DeWitt’s experience, the parking lot was a location

where mobile drug dealers commonly met customers. He observed two people in idling

cars that did not seem to be eating food from Wendy’s or going to any of the other

businesses nearby—again, conduct that was consistent with DeWitt’s experience of

mobile drug dealing. An Equinox with excessively tinted windows then pulled into the

lot, and one of the people who had been waiting got out of her car and into the Equinox.



                                             7



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 7 of 16 Document 26
When questioned, these people gave inconsistent explanations for their meeting, and

Johnson appeared nervous.

       Johnson emphasizes that, inconsistent with a drug deal, Bilda did not quickly get

out of the Equinox but was still in the vehicle when officers arrived. Moreover, Bilda

and Johnson were obviously co-workers in that they both said so and were wearing

sweatshirts of their employer. Arguing that their explanations for their meeting were

consistent, Johnson contends that this fact and their obvious relationship as co-workers

should have diminished the officers’ suspicions that they were engaged in a drug

transaction. Johnson also disputes that he appeared nervous, or at least that he was no

more nervous than anyone who unexpectedly finds himself confronted by police

officers.

       However, the parties frame the issue too narrowly. Under Act 79, an officer may

search the car of a person on supervision if “the officer reasonably suspects that the

person is committing, is about to commit, or has committed a crime or a violation of a

condition of release to extended supervision.” Any violation of a condition of release is

enough to justify a search.

       Johnson’s first rule of supervision, as it is for all offenders, see Wis. Admin. DOC.

§ 328.04(3)(a), was to “[a]void all conduct which is in violation of federal or state statute,

municipal or county ordinances, [or] tribal law ….” (ECF No. 18-2 at 1.) By operating a

vehicle with excessively tinted windows, Johnson violated a municipal ordinance
                                              8



            Case 2:20-cr-00214-JPS Filed 03/25/21 Page 8 of 16 Document 26
proscribing excessive window tint in vehicles. See Bogan, 2017 U.S. Dist. LEXIS 175916,

at *3-4 (discussing the legality of tinted vehicle windows in Milwaukee). If officers had

reasonable suspicion that Johnson was operating a vehicle with excessively tinted

windows, a fact that Johnson concedes, they had sufficient cause to justify an Act 79

search of the vehicle. Therefore, the court need not consider whether the officers also

had reasonable suspicion regarding a drug offense; the undisputed equipment violation

was enough reason to search the car.

      Act 79 further requires that “[a]ny search conducted pursuant to this subsection

shall be conducted in a reasonable manner and may not be arbitrary, capricious, or

harassing.” Johnson does not argue that the search was conducted in an unreasonable

manner. And the court independently finds that the search was conducted in a

reasonable manner. It consisted of an officer leaning into the car and opening the center

console, at which point he immediately notified his partner that Johnson was to be

arrested.

      Nor does Johnson argue that the search was “arbitrary, capricious, or harassing,”

and the court finds it was not. While the parties dispute the quantum of evidence the

officers had, the evidence demonstrates that the officers acted on objective, articulable

suspicions such that the search could not be characterized as arbitrary, capricious, or

harassing. Therefore, the search of the Equinox was permissible under Act 79.



                                            9



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 9 of 16 Document 26
       However, even if authorized by statute, the court must also determine whether

the search was consistent with the Fourth Amendment. The Fourth Amendment

permits even suspicionless searches of parolees. Samson v. California, 547 U.S. 843, 857

(2006). “Wisconsin’s extended-supervision system is parole by another name.” United

States v. Caya, 956 F.3d 498, 503 (7th Cir. 2020). Thus, the court has no difficulty finding

that it is consistent with the Fourth Amendment to permit a search of a vehicle operated

by a person on extended supervision when there is reasonable suspicion that the person

violated an ordinance regarding excessive window tint. See id. (“If, as Samson holds, a

no-suspicion search of a parolee is constitutionally permissible, so too an Act

79 search—predicated on reasonable suspicion—is constitutionally permissible.”)

       Therefore, the court will recommend that Johnson’s motion to suppress the

evidence seized from his vehicle be denied.

   2.4. Search of the Residence

       “Probable cause exists when, under the totality of the circumstances, a prudent

person would find it is fairly probable that evidence of a crime is present.” United States

v. Daniels, 906 F.3d 673, 676 (7th Cir. 2018) (quoting Florida v. Harris, 568 U.S. 237, 243-44

(2013)). However, no “categorical rule” exists that there is “probable cause to search a

particular location simply because a suspected drug trafficker resides there.” United

States v. Wiley, 475 F.3d 908, 916 (7th Cir. 2007).



                                               10



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 10 of 16 Document 26
         Nonetheless, the ”Court of Appeals for the Seventh Circuit has repeatedly and

consistently stated that ‘in the case of drug dealers, evidence is likely to be found where

the dealers live.’” United States v. Bradford, No. 19-CR-162, 2019 U.S. Dist. LEXIS 230484,

at *8-9 (E.D. Wis. Nov. 15, 2019) (quoting United States v. Sewell, 780 F.3d 839, 846 (7th

Cir. 2015) citing United States v. Zamudio, 909 F.3d 172, 176 (7th Cir. 2018); United States v.

Haynes, 882 F.3d 662, 666 (7th Cir. 2018); United States v. Kelly, 772 F.3d 1072, 1080 (7th

Cir. 2014)); United States v. Jones, 763 F.3d 777, 795 (7th Cir. 2014); United States v. Scott,

731 F.3d 659, 665 (7th Cir. 2013); United States v. Jones, 614 F.3d 423, 426 (7th Cir.

2010);United States v. Orozco, 576 F.3d 745, 749 (7th Cir. 2009); United States v. Hoffman,

519 F.3d 672, 676 (7th Cir. 2008); United States v. Hobbs, 509 F.3d 353, 361 (7th Cir.

2007); United States v. Ellis, 499 F.3d 686, 690 (7th Cir. 2007); United States v. Mykytiuk, 402

F.3d 773, 778-79 (7th Cir. 2005); United States v. Koerth, 312 F.3d 862, 870 (7th Cir.

2002); United States v. Singleton, 125 F.3d 1097, 1102 (7th Cir. 1997); United States v.

Reddrick, 90 F.3d 1276, 1281 (7th Cir. 1996); United States v. Lamon, 930 F.2d 1183 (7th Cir.

1991).

         Johnson concedes that evidence is likely to be found where drug dealers live, but

he argues that DeWitt’s affidavit lacked evidence he was a drug dealer. (ECF No. 20 at

13.) While Johnson is correct that, in many cases, there is overwhelming evidence of the

defendant’s drug dealing activities, the evidence here was sufficient to provide probable

cause that Johnson was engaged in dealing drugs. Found in Johnson’s vehicle were
                                              11



          Case 2:20-cr-00214-JPS Filed 03/25/21 Page 11 of 16 Document 26
seven individually wrapped corner cut bags of marijuana and 30 individually packaged

corner cuts of crack cocaine. (Ex. 4, ¶ 11.) The affiant stated that he “knows from

training and experience that seven 7 corner cut bag[s] of marijuana with a weight of

22.26 grams and thirty one (31) corner cut bags of crack cocaine with a weight of 1.86

grams is consistent with distribution.” (Ex. 4, ¶ 16.) The court agrees with this

assessment and finds there was probable cause to search Johnson’s residence.

       Moreover, Jenkins acknowledged that she had marijuana in the residence. (Ex. 4,

¶ 17.) That provided an independent basis to search the residence.

   2.5. Franks Hearing

       A defendant is entitled to a Franks hearing—an evidentiary hearing
       regarding the veracity of information included in a search warrant
       application—if he can make a substantial preliminary showing that: (1)
       the warrant affidavit contained false statements, (2) these false statements
       were made intentionally or with reckless disregard for the truth, and (3)
       the false statements were material to the finding of probable cause.

United States v. Mullins, 803 F.3d 858, 861-62 (7th Cir. 2015).

       “The role of a judge considering a defendant’s motion for a Franks hearing is to

remove any overt falsehood from the affidavit—or else incorporate any omitted

material facts that undermine probable cause, if an omission is what rendered the

affidavit misleading—and see if probable cause remains.” United States v. Daniels, 906

F.3d 673, 676 (7th Cir. 2018).




                                              12



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 12 of 16 Document 26
       The court can begin and end its analysis with the third showing necessary to

obtain a Franks hearing. “Even deliberately inaccurate representations do not invalidate

a warrant if the truthful statements establish probable cause.” United States v. Ferra, 948

F.2d 352, 353 (7th Cir. 1991); see also United States v. Souffront, 338 F.3d 809, 822 (7th Cir.

2003) (“If the material that is allegedly false is set aside, and ‘there remains sufficient

content in the warrant affidavit to support a finding of probable cause, no hearing is

required.’”) (quoting Franks, 438 U.S. at 171-72); United States v. Maro, 272 F.3d 817, 821

(7th Cir. 2001).

       In the affidavit submitted in support of the search warrant DeWitt averred, in

relevant part, “This area of the parking lot is a known location utilized by mobile drug

dealers to meet drug users and conduct narcotics transactions.” (Ex. 4, ¶ 6.) Later he

stated, “Both Johnson and Bilda had different accounts to why they were at the

locations ….” (Ex. 4, ¶ 8.)

       Johnson doubts whether mobile drug dealers really frequent the Wendy’s

parking lot. He provides the affidavit of an investigator who stated he requested from

the Milwaukee Police Department any police record related to complaints of drug

dealing connected with two addresses associated with the parking lot for the fifteen

months preceding Johnson’s arrest. (Ex. 5, ¶¶ 2-3.) The Milwaukee Police Department

provided records of two such incidents. (Ex. 5.)



                                              13



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 13 of 16 Document 26
      Johnson also notes that the parking lot is just down the street from a police

station. He argues, “It defies common sense that drug dealers, who DeWitt

acknowledges seek to conceal themselves, would choose that location for drug deals.”

(ECF No. 13 at 25.)

      Johnson also disputes the affiant’s statement that Bilda and Johnson gave

different accounts of why they were at the parking lot. (ECF No. 13 at 25.) He contends

that their statements were consistent. Moreover, he argues that their explanations for

their meeting should have been included in the affidavit because they tended to negate

the inference they were meeting for a drug transaction.

      The government responds with affidavits of officers corroborating that the

Wendy’s parking lot is used for drug transactions and explanations for why those

incidents might not be reflected in a police record connected to the Wendy’s address.

(ECF Nos. 18-6; 18-7; 18-8; 18-9; 18-10.) And the government contends that Bilda’s and

Johnson’s statements as to why they were there were inconsistent in that Johnson said

they “had a union meeting,” and Bilda said they were “going to go to the union

meeting.” (ECF No. 18 at 4-5.)

      The court need not delve into the veracity of the affiant’s statements because they

were inconsequential to probable cause. The facts material to establishing probable

cause to search the residence were that officers had just found controlled substances in a

vehicle Johnson was operating (Ex. 4, ¶ 11); those controlled substances were packaged
                                            14



        Case 2:20-cr-00214-JPS Filed 03/25/21 Page 14 of 16 Document 26
consistent with distribution (Ex. 4, ¶ 16); the target residence was Johnson’s residence

(Ex. 4, ¶¶ 10, 17); and Jenkins admitted that there was marijuana in the residence (Ex. 4,

¶ 17).

         Neither correction of the alleged misrepresentations nor inclusion of the alleged

omissions would alter these facts. These facts were sufficient to establish probable cause

to search the residence. Therefore, the court finds no basis for a Franks hearing.

3. Additional Motion

         On March 19, 2021, Johnson filed a motion for leave to file a second motion to

suppress. (ECF No. 22.) In it he states, “The defense has received additional materials

that weren’t provided in discovery.” (ECF No. 22, ¶ 3.) Johnson has not provided the

court with any information as to when he obtained the additional materials, much less

that he could not have obtained them in time to file the proposed motion by the

deadline. In short, Johnson has failed to demonstrate excusable neglect, see Fed. R.

Crim. P. 45(b)(1)(B), for his failure to file this motion by the February 22, 2021 deadline

for filing pretrial motions (ECF No. 12), a deadline that was extended twice at Johnson’s

request (ECF No. 9, 11).

         Accordingly, Johnson’s motion for leave to file an additional pretrial motion (ECF

No. 22) is denied, and the document filed as ECF No. 23 is stricken.

         IT IS THEREFORE RECOMMENDED that Johnson’s motion to suppress (ECF

No. 13) be denied.
                                             15



          Case 2:20-cr-00214-JPS Filed 03/25/21 Page 15 of 16 Document 26
       IT IS FURTHER ORDERED that Johnson’s motion for a Franks hearing is

denied.

       IT IS FURTHER ORDERED that Johnson’s motion to file a second motion to

suppress (ECF No. 22) is denied, and the document filed as ECF No. 23 is stricken as

untimely.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Crim. P.

59(b)(2), whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation or prior to the Final

Pretrial Conference, whichever is earlier. Failure to file a timely objection with the

district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 25th day of March, 2021.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                              16



          Case 2:20-cr-00214-JPS Filed 03/25/21 Page 16 of 16 Document 26
